Citation Nr: 0529932	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-15 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed 
temporomandibular joint (TMJ) syndrome.  

2.  Entitlement to service connection for a stomach disorder 
claimed as secondary to TMJ syndrome.  




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to 
September 1947 and from May 1948 to June 1952.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

A hearing was held at the RO in January 1997 and before the 
undersigned Veterans Law Judge in Washington, D.C. in 
December 1998.  

In September 1999 and in August 2003, the Board remanded this 
case to the RO for further development of the evidence and 
other action.  

Also on appeal were the issues of service connection for 
hearing loss and compensation under the provisions of 
38 U.S.C.A. § 1151 for tinnitus.  

By April 2005 rating decision, the RO granted service 
connection for hearing loss and tinnitus.  These matters are 
no longer before the Board because the benefits sought were 
granted.  Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The Board is aware that compensation for tinnitus was not 
granted under the provisions of 38 U.S.C.A. § 1151.  
Nonetheless, the theory under which compensation is provided 
is immaterial, and a remand to the RO to decide this matter 
under a different theory of entitlement is unnecessary.  See 
Sabonis, infra.  



FINDINGS OF FACT

1.  The veteran did not manifest TMJ syndrome or a stomach 
disorder is service or for many years thereafter.  

2.  The currently demonstrated TMJ syndrome is not shown to 
be due any event or incident of the veteran's period of 
active service.   

3.  The veteran currently is not shown to have stomach 
disorder manifested by gastritis was caused or aggravated by 
a service-connected disability.  

4.  The currently demonstrated hiatal hernia is not shown to 
have been caused or aggravated by a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by TMJ syndrome is 
not due to disease or injury that was incurred in or 
aggravated by active service; not is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).  

2.  The veteran is not shown to have stomach disability to 
include gastritis or a hiatal hernia that was not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. § 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.310(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
these issues.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf, 
including presenting testimony at an RO hearing and at a 
personal hearing before a the undersigned.  

Further, by the February 1996 Statement of the Case, a 
January 2004 letter, and an April 2005 Supplemental Statement 
of the Case, he and his representative have been notified of 
the evidence needed to establish the benefits sought, and he 
has been advised via the letter and supplemental statement of 
the case regarding his and VA's respective responsibilities 
as to obtaining that evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran also has been afforded relevant VA medical 
examinations.  Significantly, in February 2004, he indicated 
that he had no further evidence to submit.  

Consequently, the Board concludes that VA's statutory duties 
to notify and assist the veteran have been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The veteran's claimed TMJ syndrome and stomach disorder were 
not noted in the service medical records.  Several teeth are 
shown to have been extracted in service, and dentures were 
provided.  

An August 1993 X-ray study revealed mild irregularity at the 
TMJ.  

In or about March 1994, the veteran began to seek treatment 
for TMJ.  

On November 1994 VA dental examination, the veteran indicated 
that he began to experience jaw clicking when he had upper 
and lower teeth removed.  He also reported pain, tenderness, 
locking, and difficulty chewing.  

The examiner noted that an X-ray study revealed deterioration 
of the right TMJ space.  The examiner asserted that the right 
TMJ space was due to an unknown cause.  

The examiner further opined that the veteran's jaw disability 
was not the result of abnormal deterioration of his dentures.  
The examiner stated that it was possible that that the 
veteran experienced stomach trouble because of aspirin 
therapy for the jaw symptoms.  

A February 1996 report of a VA dentist revealed that he began 
to treat the veteran in May 1994 when he presented for 
treatment of absence of maxillary and mandibular teeth.  
Dentures were placed in June 1994.  

In July 1994, the veteran presented with acute tenderness on 
the right side of the face.  He had limited jaw opening and 
deviation of the mandible on opening and closing.  The 
dentist noted the November 1994 opinion, but indicated that 
it could not be ruled out that the veteran's deteriorating 
dentures contributed to his jaw problem.  

The examiner specified that many factors could lead to TMJ 
disorders, and loss of established vertical dimension of 
occlusion could be one such factor.  The lack of documented 
dental treatment from 1952 to 1994, however, did not permit 
the dentist to render a definitive statement as to what might 
have caused the veteran's jaw problem.  

On a November 1994 VA examination report, the examiner 
indicated that the veteran had a history of gastritis 
diagnosed one year prior by endoscopy.  At that time, the 
veteran was taking six aspirins a day for TMJ symptoms.  

The examiner diagnosed a sliding hiatal hernia without reflux 
or esophagitis and two diverticula in the second portion of 
the duodenum.  

At his January 1997 RO hearing, the veteran testified that 
stomach trouble was caused by analgesics he took on VA 
recommendation when he first complained of jaw pain.  
Regarding TMJ pain, he reported that it began in 1993.  He 
indicated that his TMJ symptoms resulted from the 
deteriorating of the dentures that were provided in service.  

At his December 1998 hearing, the veteran testified that he 
first had trouble with his teeth in 1946 in service.  He 
indicated that teeth were extracted and upper and lower 
dentures provided.  Following discharge, he sought dental 
treatment in 1954 or 55 at which time the remainder of his 
teeth were extracted.  The top denture was mot replaced, but 
the bottom denture was replaced.  He again sought dental 
treatment in the 1990's due to severe pain in his jaw.  

The veteran stated that, when dentures were first provided in 
service, he was not told that he would have to have them 
checked and adjusted periodically.  He further testified that 
he took aspirin in the mid-1990's for jaw pain on the 
recommendation of a nurse.  Because the pain worsened, an X-
ray study of the jaw was conducted.  It was then that dental 
treatment began.  Regarding the aspirin, he indicated that he 
began to experience stomach pain.  He indicated that the 
aspirin caused his stomach trouble and aggravated his hiatal 
hernia.  

On November 1999 VA dental examination, the veteran 
complained of having had difficulty opening and closing his 
mouth and difficulty chewing.  The examiner noted that the 
veteran had lost all of his maxillary and mandibular teeth.  

The examiner diagnosed moderate to severe TMJ dysfunction.  
The relevant dental history of the veteran had all of his 
maxillary and most mandibular teeth removed in service was 
noted.  He was given full maxillary and partial mandibular 
dentures.  After service, he saw a civilian dentist who 
removed the rest of the veteran's mandibular teeth and 
provided mandibular dentures.  He sought no other dental 
treatment for 40 years until the early 1990's.  

The examiner asserted that he did not doubt that the veteran 
had TMJ dysfunction but he could not definitively state that 
it was the result of his previous dentures and inadequate 
occlusion.  

The examiner indicated, however, that the veteran bore 
responsibility as the average lifespan of dentures was 10 
years and the veteran waited 40 years to replace his 
dentures.  

The examiner also stated that the causes of TMJ dysfunction 
were complicated and had multiple etiologies.  He could not 
state that the veteran's TMJ syndrome could be solely traced 
to his worn dentures.  

The dental treatment that the veteran received in service was 
adequate and could not be considered the cause of the 
veteran's current TMJ syndrome as such appeared four decades 
after service, and there was intervening civilian dental 
treatment.

On March 2005 VA dental examination, the examiner diagnosed 
TMJ dysfunction.  The examiner reiterated his 1999 opinion 
and stated that denture deterioration could have been one of 
the causes of the veteran's TMJ syndrome.  

The lack of established documentation from 1952 to 1994 did 
not allow for a definitive finding regarding the cause of the 
veteran's TMJ dysfunction.  

On March 2005 VA gastrointestinal examination, the veteran 
denied taking analgesics for TMJ trouble.  He indicated that 
the only time he used analgesics for TMJ was for a period in 
1994.  

The examiner indicated that an August 1994 endoscopy revealed 
diffuse mild inflammatory changes in the body of the stomach 
and no ulceration or lesions in the stomach.  

The examiner opined that the veteran's 1994 gastritis was 
likely the result of taking six aspirins a day.  Aspirin was 
discontinued thereafter.  According to the examiner, the 
diffuse gastritis in 1994 resolved after the veteran stopped 
taking aspirin.  

The examiner diagnosed a current hiatal hernia and resolved 
gastritis.  The veteran's hiatal hernia was not likely 
secondary to anti-inflammatory medication.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Although an appellant may testify as to symptoms he perceives 
to be manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Service connection for TMJ syndrome in this case must be 
denied.  Initially, the Board observes that the veteran's 
opinion regarding the etiology of his TMJ disorder is not one 
upon which the Board may rely.  See Espiritu, supra.  

The competent evidence is inconclusive and reflects 
essentially that the veteran's denture deterioration could 
have contributed to his TMJ, but such determination was 
uncertain.  

Service connection cannot be based on speculation regarding 
etiology.  See, e.g. Warren, supra.  Further, it was stated 
that the etiology of TMJ was difficult to determine in 
general.  Moreover, the Board notes that dental work done in 
service was adequate.  

Because the veteran's TMJ disorder cannot be said to be 
linked to service or to in-service dental treatment, service 
connection for TMJ disorder is denied.  38 C.F.R. § 3.303.  

The Board also notes that assuming, arguendo, that denture 
deterioration cased TMJ syndrome, such deterioration is shown 
to have been the result of the veteran's failure to seek 
follow up treatment for 40 years after service.  Disabilities 
caused by the actions of a claimant following service cannot 
be said to be service connected.  

The veteran asserts that his stomach disorder is due to 
treatment received to ease TMJ syndrome discomfort.  The 
veteran is not competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.  

In any event, service connection for a stomach disorder 
cannot be granted as secondary to TMJ syndrome because TMJ 
syndrome is not a service-connected disability.  38 C.F.R. 
§ 3.310.  

Service connection for a stomach disorder cannot be granted 
on a direct basis.  38 C.F.R. § 3.303.  Gastritis experienced 
in 1994 has resolved, and service connection can only be 
granted for presently manifested disabilities.  Id.; Gilpin, 
supra; see also Sanchez-Benitez, supra.  

The veteran's hiatal hernia has not been found to be linked 
to service.  Absent a nexus between a present disorder and 
service, service connection cannot be granted.  38 C.F.R. 
§ 3.303.  As such, service connection for a hiatal hernia is 
denied.  As an aside, the Board observes that the veteran 
himself does not allege a direct link between stomach trouble 
and service.  

This is a case where the preponderance of the evidence weighs 
against the veteran's claims.  Pursuant to comprehensive 
medical examinations and opinions, VA examiners opined that 
the veteran's TMJ syndrome was unrelated to service and that 
stomach trouble was not related TMJ syndrome.  

There is no competent medical evidence to the contrary.  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.  



ORDER

Service connection for TMJ syndrome is denied.  

Service connection for a stomach disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


